Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-12, 14, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claims aren’t directed towards patent eligible subject matter.

The claims are directed towards a program. See MPEP 2163.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include:



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Reagan et al. (US Patent No. 9,898,871).

Regarding claim 1, Reagan teaches an information processing apparatus comprising:
a spatial information acquisition unit that acquires information on a real object disposed in a real space (See Fig. 1, the spatial information acquisition unit, col 2 lines 10 – 21); and
a display control unit that, if a distance between a user and a virtual object is a first distance, exercises control such that a first display object is displayed by a display device as the virtual object on the basis of the real object and first processing, and that, if the distance between the user and the virtual object is a second distance that differs from the first distance, exercises control such that a second display object is displayed by the display device as the virtual object on the basis of the real object and second 

Regarding claim 2, Reagan teaches the information processing apparatus according to claim 1, wherein the first processing is processing that generates the first display object according to a first accuracy level, and wherein the second processing is processing that generates the second display object according to a second accuracy level which is lower than the first accuracy level (See Fig. 2B).

Regarding claim 13, Reagan teaches the information processing apparatus according to claim 1, wherein, if the distance between the user and each of a plurality of virtual objects is a first distance, the display control unit exercises control such that the first display object is displayed by the display device on the basis of a virtual object selected from among the plurality of virtual objects (See Fig. 2A-2B).

Regarding claim 15, Reagan teaches the information processing apparatus according to claim 1, wherein the first distance is a distance equal to or greater than a threshold value, wherein the second distance is a distance below the threshold value (See Fig. 2A-2B), and
wherein the display control unit controls the threshold value on the basis of at least any one of an operation mode of the information processing apparatus (See Fig. 2A-2B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616